[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de CONTEMPT CITATION (123, 124)
The parties' marriage was dissolved by judgment entered September 17, CT Page 13617 1996 at which time the plaintiff was ordered to pay to defendant the sum of $350 monthly for five years subject to earlier termination upon the defendant's death, remarriage or cohabitation pursuant to statute.
The defendant remarried on September 9, 1999 but was granted an annulment in this court on December 2, 1999 based on her complaint that alleged two grounds:
"1. The marriage was never consummated.
  2. The parties did not intent to remarry." (Cf. FST FA99 0175369)
Sec. 46b-40 (b) Conn. Gen. Stat, provides that:
  "An annulment shall be granted if the marriage is void or voidable under the laws of this state or of the state in which the marriage was performed."
The marriage is void ab. initio if an annulment is decreed, Bernsteinv. Bernstein, 25 Conn. Sup. 239 (1964). The court finds that the ceremony of September 9, 1999 did not result in a valid marriage. The consent of only one party does not create a marriage.
Therefore, the court finds that the plaintiff has no basis on which to withhold any alimony from the defendant. He shall pay the arrears in frill within 30 days. No contempt of court order is found at this time. The matter is ordered placed on the Motion Calendar of November 12, 2001 for further review.
HARRIGAN, J.T.R.